 

EXHIBIT 10.2

 

AMENDMENT

 

to

 

8% SECURED CONVERTIBLE NOTE

DUE NOVEMBER 30, 2019

 

This Amendment (“Amendment”) to the 8% Secured Convertible Notes due November
30, 2019, dated November 17, 2017 and November 29, 2017 (the “Notes”) is entered
into and effective as of the last date indicated below, by and between
Intellinetics, Inc., a Nevada corporation (the “Company”) and the holders of the
Notes (the “Holders”).

 

WHEREAS, Company and the Holders entered into the Notes, effective November 17,
2017, and November 29, 2017; and

 

WHEREAS, the Notes may be amended in accordance with Section 9.e of the Notes by
a written instrument signed by the Company and the holders of at least 51% in
principal amount of the then outstanding Notes (the “Required Holders”).

 

WHEREAS, the Company and the Required Holders desire to amend the Notes to
permit the Company to extend the Maturity Date and specify the interest rate
applicable as of the date hereof until the Maturity Date, as modified herein.

 

NOW THEREFORE, the parties agree as follows:

 

1. The second paragraph of the recitals to the Notes is hereby amended and
modified to change the Maturity Date to December 31, 2020.

 

2. Except as set forth herein, the terms of the Notes shall remain in full force
and effect.

 

3. Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Notes.

 

4. This Amendment may be signed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date of
the last signature of a Required Holder hereto.

 

REQUIRED HOLDER   REQUIRED HOLDER (IF JOINT)         Print Entity Name:      
(if applicable)               /s/ Required Holders     Print Name: Required
Holders   Print Name: Date:     Date:

 

Signature Page to Amendment to 8% Secured Convertible Note

 

   

 

 

INTELLINETICS, INC.         By: /s/ James F. DeSocio   Name: James F. DeSocio  
Title: President and Chief Executive Officer  

 

Signature Page to Amendment to 8% Secured Convertible Note

 



   

 

